Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2020 was filed after the mailing date of the application on 10/8/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/551,785.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/551,785 contain every element of claims 1-8 of the instant application and such anticipate claims 1-8 of the instant application.
3.	This is a provisional obviousness-type double patenting rejection since the conflicting claims have not yet been patented. The mapping of the rejected claims of the instant application to the copending application is as follows:
Claim 1 in the instant application # No. 17/066,122 corresponds to claim 1 in the co-pending application #15/551,785. 
Claim 1 of the instant application recites “register the requested virtual network function in response to a status that the provider is the valid provider”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adjakple (US Patent Pub. 20140086177).


As per claims 1 and 5: Adjakple discloses a virtual network system comprising:
an authentication server configured to authenticate a provider of a virtual network function;
a control apparatus configured to control the virtual network function based on an authentication (Paragraph 82; The serving gateway 164 may also perform other functions, such as anchoring user planes during inter-eNode B handovers, triggering paging when downlink data is available for the WTRUs 102a, 102b, 102c, managing and storing contexts of the WTRUs 102a, 102b, 102c, and the like); and
an operation apparatus configured to send instruction, which is related to settings of the virtual network function provided by the provider, from a network operator to the authentication server (Paragraph 387; The virtual/cloud network provider may use third party service to authenticate the user),
wherein the authentication server configured to authenticate the provider of the virtual network function included in the instruction, based on a first identification information identifying the provider of the virtual network function and a verification key related to a second identification information identifying the network operator (Paragraph 388; The virtual/cloud network provider may grant the requested service by inserting a temporary subscription to its HSS, e.g., after the virtual/cloud network provider authenticate the WTRU).
As per claims 2 and 6: The virtual network system according to claim 1, wherein the authentication server authenticates the provider of the virtual network function included in the instruction, based on the first identification information, the verification key and a digital signature of the virtual network function (Paragraph 82; The serving gateway 164 may also perform other functions, such as anchoring user planes during inter-eNode B handovers, triggering paging when downlink data is available for the WTRUs 102a, 102b, 102c, managing and storing contexts of the WTRUs 102a, 102b, 102c, and the like).
As per claims 3 and 7: The virtual network system according to claim 2, wherein the authentication server authenticates the provider based on decryption of the digital signature (Paragraph 286; A digital certificate may be issued to a mobile subscriber. Once a mobile subscriber has a key pair (e.g., a public key and a private key) and has obtained a certificate for it, the subscriber may use the certificate with the corresponding key pair, to produce digital signatures in, for example, m-commerce applications).
As per claims 4 and 8: The virtual network system according to claim 1, wherein the authentication server further configured to generate the verification key according to registration or update of the virtual network function (Paragraph 286; A digital certificate may be issued to a mobile subscriber. Once a mobile subscriber has a key pair (e.g., a public key and a private key) and has obtained a certificate for it, the subscriber may use the certificate with the corresponding key pair, to produce digital signatures in, for example, m-commerce applications).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433